Dismissed and Memorandum Opinion filed September 5, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00474-CR

                 JAVIER ALEJANDRO LOSOYA, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 174th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1372074

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to Driving While Intoxicated, Third
Offender. In accordance with the terms of a plea bargain agreement with the State,
the trial court sentenced appellant to confinement for two years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant filed a pro se
notice of appeal. We dismiss the appeal.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Frost, Boyce, and Jamison.
Do Not Publish — TEX. R. APP. P. 47.2(b)




                                         2